Opinion by
Judge Pryor:
The item of credit of $650 was involved in the former litigation, and constituted one of the errors assigned by the cross-appellant; and even if it were a clerical misprison, this court having passed upon it at the instance of the appellant, it constitutes a complete bar to any'other appeal for the same cause. The same questions were discussed in the briefs of counsel, and there endeavored to be maintained that the appellee was only entitled to credit for one-half of the $650, and not for the whole. This court decided otherwise, and that, too, when the question was directly made. If a former adjudication is to be regarded as settling the rights of parties.the previous hearing in this case has settled the issue now attempted to be made.
The judgment below is affirmed.